NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SUSAN MAE POLK,                                 No. 17-17111

                Plaintiff-Appellant,            D.C. No. 1:11-cv-00728-DAD-
                                                BAM
 v.

PITTMAN, Correctional Officer; et al.,          MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      California state prisoner Susan Mae Polk appeals pro se from the district

court’s judgment dismissing her 42 U.S.C. § 1983 action alleging constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002) (failure to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
comply with court orders); Nevijel v. N. Coast Life Ins. Co., 651 F.2d 671, 673 (9th

Cir. 1981) (failure to comply with Fed. R. Civ. P. 8). We affirm.

      The district court did not abuse its discretion by dismissing Polk’s action

because Polk failed to comply with the district court’s orders despite multiple

warnings to comply with the federal pleading and joinder requirements. See

Pagtalunan, 291 F.3d at 642 (discussing the five factors for determining whether

to dismiss a case for failure to comply with a court order); see also Fed. R. Civ. P.

8, 18, 20. Moreover, the district court did not abuse its discretion by denying

Polk’s motions to join claims and to supplement the fourth amended complaint

because the motions further demonstrated Polk’s failure to comply with the court’s

orders regarding an amended complaint. Contrary to Polk’s contention, the district

court was not required to direct defendants to proceed on her Eighth Amendment

claim, where Polk chose not to proceed on that claim alone.

      The district court did not abuse its discretion by denying Polk’s motion for

disqualification because Polk failed to establish extrajudicial bias or prejudice. See

28 U.S.C. § 455 (circumstances requiring recusal); Clemens v. U.S. Dist. Court,

428 F.3d 1175, 1178 (9th Cir. 2005) (test for disqualification under § 455(a)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                          2                                    17-17111